2015DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Please review the 8/23/2019 IDS and verify the Applicants’ entry for US Patent 9536040 B2…

    PNG
    media_image1.png
    175
    780
    media_image1.png
    Greyscale

…because the IDs doesn’t match the author (Zhang) and its content is directed to a car’s headlight. 

Response to Amendment

Applicants’ amendments and newly added dependent claims have altered the metes and bounds of the original disclosure such that a new search and/or consideration is required.
 
Response to Arguments

Applicants’ arguments with respect have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2015/0054078 A1 (“Xie”).

Re Claim 1:  Xie anticipates an integrated circuit product 100 (FIG. 2I, [0038]), comprising: 
a first final gate structure R/102D [0038] having a first end surface; 
a second final gate structure R/102C having a second end surface, wherein said first final gate structure R/102D is aligned with said second final gate structure R/102C in a gate width direction (FIG. 2I); 
and 
an insulating gate separation structure 114/108 positioned between said first R/102D and second R/102C final gate structures, said insulating gate separation structure 114/108 comprising first and second side surfaces that are opposite one another in said gate width direction, wherein said first end surface contacts said first side surface of said insulating gate separation structure 114/108 and said second end surface contacts said second side surface of said insulating gate separation structure 114/108, and wherein said insulating gate separation structure 114/108 has an inverted T-shaped cross-sectional configuration in at least one direction (FIG. 2I, View Y-Y).  


[AltContent: textbox (Inverted T-shaped)][AltContent: arrow][AltContent: textbox (Second 2nd side surface)][AltContent: textbox (First 1st side surface)][AltContent: arrow][AltContent: textbox (Gate width direction)][AltContent: textbox (Second 2nd end surface)][AltContent: textbox (First 1st end surface)][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    374
    554
    media_image2.png
    Greyscale


Re Claim 2:  Xie anticipates claim 1 in the manner as described above.

Xie further anticipates the claimed limitation wherein said insulating gate separation structure 114/108 comprises silicon nitride [0032] and said first final gate structure R/102D comprises a high-k replacement gate insulation layer and a gate electrode that comprises at least one metal-containing layer of material [0038].  

Re Claim 3:  Xie anticipates claim 1 in the manner as described above.

Xie further anticipates the claimed limitation wherein a bottom portion 108 of said insulating gate separation structure 114/108 is outwardly flared (FIG. 2I).  

Re Claim 4:  Xie anticipates claim 1 in the manner as described above.

108 of said insulating gate separation structure 114/108 has a first portion that is positioned vertically under a portion of said first final gate structure R/102D and a second portion that is positioned vertically under a portion of said second final gate structure R/102C (FIG. 2I).  

Re Claim 5: Xie anticipates claim 1 in the manner as described above.

Xie further anticipates the claimed limitation comprising a first transistor device [0026] that comprises said first final gate structure R/102D and a second transistor device [0026] that comprises said second final gate structure R/102C, wherein said first and second transistor devices are finFET devices [0026-0027].  


Re Claim 6: Xie anticipates claim 1 in the manner as described above.

Xie further anticipates the claimed limitation wherein said first R/102D and second R/102C final gate structures comprise a same material (FIG, 2I, [0038]).  

Re Claim 7:  Xie anticipates an integrated circuit product 100 (FIG. 2I, [0038]), comprising: 
a first final gate structure R/102D having a first end surface; 
a second final gate structure R/102C having a second end surface, wherein said first final gate structure R/102D is aligned with said second final gate structure R/102C in a gate width direction; 
and 
an insulating gate separation structure 114/108 positioned between said first R/102D and second R/102C final gate structures, said insulating gate separation structure 114/108 comprising first and second side surfaces that are opposite one another in said gate width direction, wherein said first end surface contacts said first side surface of said insulating gate separation 3Serial No. 16/549,478 Response to OA dated 2/07/20structure 114/108 and said second end surface contacts said second side surface of said insulating gate separation structure 114/108, and wherein a bottom portion 108 of said insulating gate separation structure 114/108 has a first portion that is positioned vertically under a portion of said first final gate structure R/102D and a second portion that is positioned vertically under a portion of said second final gate structure R/102C.  


[AltContent: textbox (Inverted T-shaped)][AltContent: arrow][AltContent: textbox (Second 2nd side surface)][AltContent: textbox (First 1st side surface)][AltContent: arrow][AltContent: textbox (Gate width direction)][AltContent: textbox (Second 2nd end surface)][AltContent: textbox (First 1st end surface)][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    374
    554
    media_image2.png
    Greyscale




Re Claim 8: Xie anticipates claim 7 in the manner as described above.

Xie further anticipates the claimed limitation wherein a bottom portion 108 of said insulating gate separation structure 114/108 is outwardly flared (FIG. 2I).  

Re Claim 9:  Xie anticipates claim 7 in the manner as described above.

R/102D and a second transistor device that comprises said second final gate structure R/102C, wherein insulating gate separation structure 114/108 comprises an upper portion 114 positioned above said bottom portion 108, wherein said bottom portion 108 of said insulating gate separation structure 114/108 has a first dimension in a gate width direction of said first transistor device, said upper portion 114 of said insulating gate separation structure 114/108 has a second dimension in the gate width direction of said first transistor device, wherein said first dimension is greater than said second dimension (FIG. 2I).
[AltContent: textbox ( 2nd Dimension)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    410
    546
    media_image3.png
    Greyscale

[AltContent: textbox (First 1st
Dimension )][AltContent: arrow]



Re Claim 10: Xie anticipates an integrated circuit product 100 (FIG. 2I, [0038]), comprising: 
(=”finFET”) that comprises a first final gate structure R/102D having a first end surface; 
a second transistor device (=”finFET”) that comprises a second final gate structure R/102C having a second end surface, wherein said first final gate structure R/102D is aligned with said second final gate structure R/102C in a gate width direction; and  4Serial No. 16/549,478 Response to OA dated 2/07/20 
an insulating gate separation structure 114/108 positioned between said first R/102D and second R/102C final gate structures, said insulating gate separation structure 114/108 comprising first and second side surfaces that are opposite one another in said gate width direction, wherein said first end surface contacts said first side surface of said insulating gate separation structure 114/108 and said second end surface contacts said second side surface of said insulating gate separation structure 114/108, wherein said insulating gate separation structure 114/108 comprises an upper portion 114 and a bottom portion 108, the upper portion 114 being positioned above the bottom portion 108, wherein said bottom portion 108 of said insulating gate separation structure 114/108 has a first dimension in a gate width direction of said first transistor device and said upper portion 114 of said insulating gate separation structure 114/108 has a second dimension in the gate width direction of said first transistor device, wherein said first dimension is greater than said second dimension (FIG. 2I).  

Re Claim 11:  Xie anticipates claim 10 in the manner as described above.

Xie further anticipates the claimed limitation wherein a bottom portion 108 of said insulating gate separation structure 114/108 is outwardly flared (FIG. 2I).  

Re Claim 12: Xie anticipates claim 10 in the manner as described above.

Xie further anticipates the claimed limitation wherein said bottom portion 108 of said insulating gate separation structure 114/108 has a first portion that is positioned vertically under a portion of said first final gate structure R/102D and a second portion that is positioned vertically under a portion of said second final gate structure R/102C (FIG. 2I).  
Re Claim 14:  Xie anticipates claim 1 in the manner as described above.

Xie anticipates the claimed limitation further comprising: a first fin and a second fin running in a gate length direction perpendicular to said gate width direction, wherein said insulating gate separation structure 114/108 is positioned between said first fin and said second fin, said first final gate structure R/102D is positioned across said first fin in said gate width direction, and said second final gate structure R/102C is positioned across said second fin in said gate width direction (FIG. 2I).  

[AltContent: textbox (Second 2nd fin)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second 2nd side surface)][AltContent: textbox (First 1st side surface)][AltContent: arrow][AltContent: textbox (Gate width direction)][AltContent: textbox (Second 2nd end surface)][AltContent: textbox (First 1st end surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    374
    554
    media_image2.png
    Greyscale

[AltContent: textbox (First 1st fin)]


Re Claim 15:  Xie anticipates claim 7 in the manner as described above.

Xie anticipates the claimed limitation further comprising: a first fin and a second fin running in a gate length direction perpendicular to said gate width direction, wherein said insulating gate separation 114/108 is positioned between said first fin and said second fin, said first final gate structure R/102D is positioned across said first fin in said gate width direction, and said second final gate structure R/102C is positioned across said second fin in said gate width direction (FIG. 2I).  

Re Claim 16: Xie anticipates claim 10 in the manner as described above.

Xie anticipates the claimed limitation further comprising: a first fin and a second fin running in a gate length direction perpendicular to said gate width direction, wherein said insulating gate separation structure 114/108 is positioned between said first fin and said second fin, said first final gate structure R/102D is positioned across said first fin in said gate width direction, and said second final gate structure R/102C is positioned across said second fin in said gate width direction (FIG. 2I).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of  US Patent 9786507 B2 (“Anderson”).

Re Claim 13:  Xie anticipates claim 10 in the manner as described above.

Xie is silent regarding the claimed limitation wherein said first transistor device and said second transistor device are planar transistor devices.  

291 and a second transistor device 292 are planar transistor devices (col 14, lines 28-49).

    PNG
    media_image4.png
    518
    411
    media_image4.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second transistor devices in Xie in order to compose an embodiment wherein said first transistor device and said second transistor device are planar transistor devices in Xie in a manner as suggested by Anderson in order to increase device density (col 1, lines 15-20).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Charles N. Ausar-El/
Examiner
Art Unit 2819
3/7/2021



/ALLEN L PARKER/             Supervisory Patent Examiner, Art Unit 2819